Citation Nr: 0322522	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  95-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 1, 1993, 
for an award of death pension benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from August 1952 to May 1954.  
He died in June 1992, and the appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1994 RO decision which awarded death 
pension benefits effective August 1, 1993; the appellant 
appealed for an earlier effective date for the award.

The Board denied the claim in an April 1997 decision.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court), which, in a January 1998 order, 
vacated the Board decision and remanded the case to the Board 
for further action.  In an August 1998 decision, the Board 
again denied the appellant's claim, and the appellant again 
appealed to the Court.  In an order dated in September 1999, 
the Court vacated the Board decision and remanded the case 
for further action.

In June 2000, the Board remanded the case to the RO for 
additional development.  After the case was returned to the 
Board, the Board determined that further development was 
needed, and initiated such development in March 2002.  
However, prior to the completion of the development, the 
regulations authorizing the Board to develop evidence were 
invalidated by a court decision, and the development must now 
be completed by the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

The evidence currently on file shows the veteran died on June 
[redacted]
, 1992.  The appellant submitted a claim for death pension 
benefits which was dated July 7, 1993, and received at the RO 
July 8, 1993.  Her claim was denied in August 1993 on the 
basis that her income exceeded the maximum allowable rate.  
She submitted a statement of medical expenses and expenses of 
the veteran's last illness and burial paid during the year 
after the veteran's death, in order to reduce her income.  
See 38 C.F.R. § 3.272(h).  However, because her claim was not 
received until more than 45 days after the veteran's death, 
retroactive entitlement to death pension benefits could not 
be established, and the expenses could not be counted.  See 
38 C.F.R. § 3.400(c)(3)(ii).  

She contends that she filed a claim for benefits with the 
Social Security Administration (SSA) as a surviving spouse 
shortly after the veteran's death, and the Court, pointing to 
38 C.F.R. § 3.153, which provides that an application on a 
form jointly prescribed by VA and SSA filed with the SSA will 
be considered a claim for death benefits, and to have been 
received in the VA as of the date of receipt in SSA, directed 
that VA must obtain verification of the date of claim from 
SSA.  However, the requests for evidence have heretofore been 
complicated by the fact that during the veteran's lifetime, 
both the veteran and the appellant were in receipt of SSA 
disability benefits.  Previous requests for information from 
SSA elicited documentation of both of those claims; however, 
verification of a claim filed by the appellant, based on her 
status as surviving spouse of the veteran, has not been 
received.  

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should request that the SSA 
provide the application for SSA benefits 
filed by the veteran's widow, based on 
her status as a widow or surviving 
spouse, filed between June 1992 (when the 
veteran died) and July 1993.  To ensure 
the receipt of the correct information, 
SSA should be informed that the veteran's 
widow received SSA disability benefits on 
her own behalf beginning in about 1974, 
and that after the death of her husband 
in June 1992, she apparently began 
receiving additional SSA benefits as a 
widow.  The only record we need is her 
application filed for SSA benefits as a 
widow after his death; we do not need 
records pertaining to the SSA disability 
benefits she received on her own behalf, 
or records pertaining to the SSA 
disability benefits the veteran received 
during his lifetime.  

2.  The RO should assure that there is 
compliance with the notice provisions of 
the law, to specifically include notifying 
the appellant of the evidence necessary to 
substantiate her claim, and which portion 
of such information and evidence, if any, 
must be provided by the appellant, and 
which the VA will attempt to obtain on her 
behalf.  

3.  Thereafter, the RO should review the 
claim for an earlier effective date for an 
award of death pension benefits.  If the 
claim is denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


